PATTERSON, Presiding Judge.
The appellant, Randy Hollingquest, appeals from the circuit court’s dismissal of his petition for writ of habeas corpus wherein he contested five convictions, presumably for robbery, four of which occurred in 1977.
This petition was improperly dismissed, because it should have been treated in the context of petition for post-conviction relief, as mandated by A.R.Cr.P. 32.4. See Wright v. State, 597 So.2d 761 (Ala.Cr.App.1992); Salter v. State, 594 So.2d 249 (Ala.Cr.App.1992).
Therefore, the judgment of the circuit court is reversed, and this cause is remanded to that court with the instructions (1) that the instant petition be returned to Hollingquest so that he may have the opportunity to comply with the Rule 32.6(a) requirement by filing one proper form for each proceeding, see Bryant v. State, 565 So.2d 290 (Ala.Cr.App.1990); and (2) that, if the St. Clair Circuit Court is not the court of original conviction, this cause be transferred to the court or courts where the convictions occurred, Rule 32.5.
REVERSED AND REMANDED.
All Judges concur.